Boomer and Balio, JJ.
(dissenting). We respectfully dissent. The trial court did not err by refusing to suppress physical evidence taken from defendant’s vehicle following an inventory search. The police were justified in approaching defendant’s vehicle for the purpose of seeking information (People v Brown, 116 AD2d 727). When defendant, who was sitting in the driver’s seat, failed to produce a driver’s license, further detention was warranted while police checked to determine whether he was a licensed operator (People v Brown, supra; see also, People v Stith, 124 AD2d 342, mod on other grounds 69 NY2d 313). The subsequent stop of the vehicle on the public highway was justified because police then reasonably believed that defendant was operating the vehicle without a license (People v Ingle, 36 NY2d 413; People v McLaurin, 120 AD2d 270, affd 70 NY2d 779). Shining the flashlight into the interior of the vehicle was not an unreasonable intrusion (People v Cruz, 34 NY2d 362, 370, rearg granted and opn amended 35 NY2d 708; People v Allah, 131 AD2d 765, lv denied 70 NY2d *932797). The search of defendant was incidental to his arrest, and defendant consented to a search of the trunk of his vehicle. The inventory search of the entire vehicle, conducted after the arrest of defendant and another occupant of the vehicle, was proper and was not a pretext for an investigatory search. (Appeal from judgment of Ontario County Court, Henry, J.— burglary, second degree, and other charges.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.